Citation Nr: 0421043	
Decision Date: 08/02/04    Archive Date: 08/09/04	

DOCKET NO.  03-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability compensation for residuals of a 
cerebrovascular accident, headaches, left eye deformity, poor 
vision, a joint disorder, a foot disorder, loss of sensation 
of the shoulder and arm, fatigue, unsteady gait, and rectal 
bleeding under the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's formal claim, received in January 2001, he 
indicates that he underwent open heart surgery at a VA 
Medical Center in Decatur, Georgia, on January 8, 1996.  In 
his notice of disagreement, received in September 2002, he 
indicates that he had never been treated or diagnosed for 
high blood pressure or any kind of heart condition prior to 
December 1995, or before his surgery in January 1996.  A May 
2002 VA treatment record refers to the veteran having a 
history of coronary artery bypass grafting in 1996.  Records 
relating to the veteran's surgery in 1996 have not been 
associated with the claims file.  Further, the record does 
not indicate that a medical opinion has been obtained 
regarding the issue on appeal.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The RO should contact the VA Medical 
Center in Decatur, Georgia, and request 
copies of all records relating to 
treatment of the veteran from December 
1995 to October 1997.  Specifically, 
records should be requested relating to 
coronary artery bypass grafting the 
veteran underwent in January 1996.

3.  After the above requested medical 
records have been received, the veteran 
should be afforded a VA cardiovascular 
examination to determine the existence 
and etiology of any currently manifested 
residuals of a cerebrovascular accident, 
headaches, left eye deformity, poor 
vision, a joint disorder, a foot 
disorder, loss of sensation of the 
shoulder and arm, fatigue, unsteady gait, 
and rectal bleeding.  The claims folder 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  If it is determined that 
the veteran has residuals of a 
cerebrovascular accident, headaches, left 
eye deformity, poor vision, a joint 
disorder, a foot disorder, loss of 
sensation of the shoulder and arm, 
fatigue, unsteady gait, or rectal 
bleeding, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that the 
additional disability is the result of 
fault on the part of VA in furnishing 
medical care, including coronary artery 
bypass grafting in January 1996, or that 
any of these conditions are the result of 
an event, caused by VA treatment, that 
was not reasonably foreseeable.  If 
residuals of a cerebrovascular accident, 
headaches, left eye deformity, poor 
vision, a joint disorder, a foot 
disorder, loss of sensation of the 
shoulder and arm, fatigue, unsteady gait, 
and rectal bleeding cannot be identified, 
or if identified cannot be shown to be 
due to VA fault or the result of a VA 
caused event not reasonably foreseeable, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




